                                   1

                                   2

                                   3                                     UNITED STATES DISTRICT COURT

                                   4                                    NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6       ADRIANA GUZMAN, et al.,                             Case No. 17-cv-02606-HSG
                                   7                      Plaintiffs,                          ORDER GRANTING MOTIONS FOR
                                                                                               LEAVE TO FILE SECOND AMENDED
                                   8               v.                                          COMPLAINT AND TO MODIFY CASE
                                                                                               MANAGEMENT SCHEDULE
                                   9       CHIPOTLE MEXICAN GRILL, INC., et
                                           al.,                                                Re: Dkt. Nos. 53, 68
                                  10
                                                          Defendants.
                                  11

                                  12            Pending before the Court are Plaintiffs’ (1) motion for leave to file a second amended
Northern District of California
 United States District Court




                                  13   complaint, see Dkt. No. 53 (“Mot.”); and (2) motion to modify the case management schedule, see

                                  14   Dkt. No. 68.1 For the following reasons, the Court GRANTS both motions.

                                  15       I.   BACKGROUND
                                  16            In this putative class action, Plaintiffs Adriana Guzman, Juan Pablo, Aldana Lira, and

                                  17   Jonathon Poot allege that their employers, Defendants Chipotle Mexican Grill, Inc. (“CMGI”) and

                                  18   Chipotle Services, LLC (“CSL”), “systematically discriminate” against them and other proposed

                                  19   class members “on the basis of their Hispanic race and/or Mexican national origin[]” in violation

                                  20   of California’s Fair Employment and Housing Act. See First Amended Complaint, Dkt. No. 39 at

                                  21   ¶ 1. Plaintiffs now “seek leave to amend to add allegations of alter-ego liability” (i.e., a veil-

                                  22   piercing theory) against the two existing Defendants. See Mot. at 1.

                                  23            Plaintiffs filed their initial putative class action complaint in state court on February 17,

                                  24   2017. See Dkt. No. 1-1. Defendant CMGI removed the case on May 5. See Dkt. No. 1. On April

                                  25   12, 2018, the Court granted Plaintiffs’ motion to file an amended complaint adding CMGI’s

                                  26   subsidiary CSL as a defendant, see Dkt. No. 38, and issued a scheduling order setting June 12,

                                  27
                                       1
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
                                   1   2018 as the deadline for amendment of pleadings, see Dkt. No. 37. Plaintiffs filed the first

                                   2   amended complaint on April 13, 2018. See Dkt. No. 39.

                                   3          Plaintiffs filed a motion for leave to file a second amended complaint on August 24, 2018.

                                   4   See Dkt. No. 53. Defendants opposed on September 7, see Dkt. No. 56 (“Opp.”), and Plaintiffs

                                   5   replied on September 14, see Dkt. No. 57 (“Reply”).

                                   6          Plaintiffs filed a motion to modify the case management schedule on December 3, 2018,

                                   7   see Dkt. No. 68, along with an application to shorten the time for hearing, see Dkt. No. 69. The

                                   8   Court granted Plaintiffs’ motion to shorten time on the briefing schedule but denied the request for

                                   9   hearing. See Dkt. No. 70. Defendants responded on December 4. See Dkt. No. 72.

                                  10    II.   LEGAL STANDARD
                                  11          Under the Federal Rules of Civil Procedure, a case management schedule “may be

                                  12   modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). Likewise,
Northern District of California
 United States District Court




                                  13   the party seeking to amend a pleading after the deadline set by the pretrial scheduling order

                                  14   expires “must satisfy the ‘good cause’ standard of [Rule] 16(b)(4) . . . rather than the liberal

                                  15   standard of [Rule] 15(a).” In re W. States Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 737

                                  16   (9th Cir. 2013) (brackets in original), aff’d sub nom. Oneok, Inc. v. Learjet, Inc., 135 S. Ct. 1591

                                  17   (2015). As the Ninth Circuit has explained,
                                                     Rule 16(b)’s “good cause” standard primarily considers the diligence
                                  18                 of the party seeking the amendment. The district court may modify
                                                     the pretrial schedule if it cannot reasonably be met despite the
                                  19                 diligence of the party seeking the extension. . . . Although the
                                                     existence or degree of prejudice to the party opposing the
                                  20                 modification might supply additional reasons to deny a motion, the
                                                     focus of the inquiry is upon the moving party’s reasons for seeking
                                  21                 modification. If that party was not diligent, the inquiry should end.
                                  22   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (citation and quotation

                                  23   marks omitted). If “good cause” for amendment is found under Rule 16(b), then the Court should

                                  24   deny leave to amend “only if such amendment would be futile.” Heath v. Google Inc., No. 15-cv-

                                  25   01824-BLF, 2016 WL 4070135, at *2 (N.D. Cal. July 29, 2016); see also Kisaka v. Univ. of S.

                                  26   Cal., No. CV 11-01942 BRO (MANx), 2013 WL 12203018, at *2–3 (C.D. Cal. Nov. 20, 2013)

                                  27   (assessing motion for leave to amend under Rule 16(b) and holding that even if the Court were to

                                  28   find diligence and lack of prejudice, amendment would nonetheless be futile).
                                                                                          2
                                       III.   DISCUSSION
                                   1

                                   2          A.    Motion for Leave to File Second Amended Complaint
                                   3          Plaintiffs seek leave to file a second amended complaint “to add allegations of alter-ego

                                   4   liability” (i.e., a veil-piercing theory) against CMGI and CSI, in addition to the joint-employer

                                   5   theory they alleged in the first amended complaint. Mot. at 1. Because the Court’s scheduling

                                   6   order set June 12, 2018 as the deadline for amendment of pleadings, see Dkt. No. 37, Plaintiffs

                                   7   must meet the “good cause” standard of Federal Rule of Civil Procedure 16(b)(4) and must

                                   8   demonstrate that amendment would not be futile. Plaintiffs do so here and thus the Court

                                   9   GRANTS their motion for leave to file a second amended complaint.

                                  10               i.   Good Cause
                                  11          Plaintiffs contend that they have met the good cause standard because they did not learn of

                                  12   facts supporting their alter-ego theory of liability until a July 17, 2018 deposition in a separate
Northern District of California
 United States District Court




                                  13   case. Mot. at 10. Furthermore, Plaintiffs assert that Defendants had exclusive possession of the

                                  14   underlying facts and did not disclose them in initial disclosures or discovery responses. Reply at

                                  15   1–2.

                                  16          Defendants respond that Plaintiffs’ November 2017 motion for leave to file an amended

                                  17   complaint demonstrates that “Plaintiffs knew that they potentially had alter ego claims against

                                  18   Defendants” because they “kn[ew] of the connection between CSL and CMG[I].” Opp. at 6–7.

                                  19   Defendants rely primarily on Ginger Root Office Assocs., LLC v. Advanced Packaging & Prod.

                                  20   Co., in which the court denied the plaintiff’s motion for leave to add additional defendants under

                                  21   an alter ego theory, finding that the plaintiff “was not entitled to wait until its proof was complete

                                  22   before seeking to add these parties as defendants.” See No. CV0705568MMMJTLX, 2008 WL

                                  23   11338229, at *4 (C.D. Cal. Dec. 9, 2008).

                                  24          Plaintiffs have acted with sufficient diligence to satisfy the good cause standard. In the

                                  25   first amended complaint, Plaintiffs named the same two Defendants, but alleged a theory of joint

                                  26   liability. See Dkt. No. 39 ¶ 10. There is nothing in the record to suggest that Plaintiffs had facts

                                  27   supporting an alter ego theory prior to the July 17 deposition. Though Defendants claim that

                                  28   amendment would be prejudicial, they are unable to support this claim with anything other than a
                                                                                          3
                                   1   generic recital that it would “cause undue delay and prejudice.” Opp. at 10. And unlike in Ginger

                                   2   Root, the Plaintiffs are not adding any new defendants but are merely alleging a new theory of

                                   3   liability against the existing Defendants. Plaintiffs have established good cause to amend their

                                   4   Complaint.

                                   5               ii.   Futility
                                   6          “[L]eave to amend should be denied as futile only if no set of facts can be proved under the

                                   7   amendment to the pleadings that would constitute a valid and sufficient claim or defense.”

                                   8   Barahona v. Union Pac. R.R. Co., 881 F.3d 1122, 1134 (9th Cir. 2018) (internal quotations

                                   9   omitted); see also Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988). If it is “not

                                  10   clear that amendment of [a] complaint would be futile” a district court should permit a party to

                                  11   amend its complaint rather than deny leave to amend on the ground of futility. See Center for

                                  12   Biological Diversity v. Veneman, 394 F.3d 1108, 1114–15 (9th Cir. 2005).
Northern District of California
 United States District Court




                                  13          The alter ego doctrine allows “the court [to] disregard the corporate entity and . . . hold the

                                  14   individual shareholders liable for the actions of the corporation.” Mesler v. Bragg Mgmt. Co., 39

                                  15   Cal. 3d 290, 300 (1985). Under this doctrine, “[a] corporate identity may be disregarded—the

                                  16   ‘corporate veil’ pierced—where an abuse of the corporate privilege justifies holding the [owner]

                                  17   of a corporation liable for the acts of the corporation.” Sonora Diamond Corp. v. Super. Ct., 83

                                  18   Cal. App. 4th 523, 538 (2000). There are two basic requirements: “(1) that there be such unity of

                                  19   interest and ownership that the separate personalities of the corporation and the individual no

                                  20   longer exist and (2) that, if the acts are treated as those of the corporation alone, an inequitable

                                  21   result will follow.” Mesler, 39 Cal.3d at 300 (quoting Automotriz Del Golfo De California S. A.

                                  22   De C. V. v. Resnick, 47 Cal.2d 792, 796 (1957)).

                                  23          The Court cannot say that Plaintiffs’ proposed amendment is futile. In their proposed

                                  24   second amended complaint, Plaintiffs have pled facts to support their allegations that CMGI and

                                  25   CSL share a unity of interest and that respecting the corporate formality would lead to an injustice.

                                  26   See Dkt. No. 53-4 ¶¶ 11–20. Plaintiffs’ proposed amendment is not clearly futile.

                                  27          B.     Motion to Modify Case Management Schedule
                                  28          Plaintiffs move to modify the case management schedule, contending that they have been
                                                                                          4
                                   1   diligent but that Defendants have “systematically ignored their discovery obligations.” See Dkt.

                                   2   No. 68-1 at 1. Defendants “do not take a position” on whether the schedule should be modified,

                                   3   but dispute that Plaintiffs were diligent or that Defendants have engaged in any improper conduct.

                                   4   See Dkt. No. 72.

                                   5            The Court need not wade into the parties’ discovery disputes here. The Court finds that

                                   6   Plaintiffs have shown good cause to modify the case management schedule, particularly given that

                                   7   Defendants do not oppose the proposed extensions and the Court has just granted Plaintiff’s

                                   8   motion for leave to amend the Complaint.

                                   9            Accordingly, the Court GRANTS the proposed case management schedule as set out

                                  10   below:

                                  11      1. The Parties’ fact discovery cut-off previously set for December 3, 2018, is CONTINUED

                                  12            to January 18, 2019;
Northern District of California
 United States District Court




                                  13      2. The deadline for the Parties’ designation of experts currently set for December 17, 2018, is

                                  14            CONTINUED to February 1, 2019;

                                  15      3. The deadline for the Parties’ designation of rebuttal experts currently set for January 11,

                                  16            2019, is CONTINUED to March 1, 2019;

                                  17      4. The Parties’ expert discovery cut-off currently set for January 20, 2019, is CONTINUED

                                  18            to March 15, 2019;

                                  19      5. The Parties’ dispositive motion filing deadline, including the deadline for filing Plaintiffs’

                                  20            class certification motion, currently set for January 30, 2019, is CONTINUED to April 1,

                                  21            2019;

                                  22      6. The Parties’ deadline to file oppositions to dispositive motions, including the deadline for

                                  23            filing any opposition to Plaintiffs’ class certification motion, currently set for March 1,

                                  24            2019, is CONTINUED to May 1, 2019;

                                  25      7. The Parties’ deadline to file replies to dispositive motions, including the deadline for filing

                                  26            any reply pertaining to Plaintiffs’ class certification motion, currently set for March 6,

                                  27            2019, is CONTINUED to May 7, 2019;

                                  28      8. The Parties’ hearing date regarding dispositive motions, including the deadline for the
                                                                                           5
                                   1          hearing for Plaintiffs’ class certification motion, currently set for April 4, 2019, is

                                   2          CONTINUED to June 6, 2019 at 2:00 p.m.

                                   3   IV.    CONCLUSION
                                   4          The Court GRANTS Plaintiffs’ motion for leave to file a second amended complaint and

                                   5   GRANTS Plaintiffs’ motion to modify the case management schedule. Plaintiffs shall file their

                                   6   second amended complaint by the close of business today, December 17, 2018.

                                   7          IT IS SO ORDERED.

                                   8   Dated: 12/17/2018

                                   9                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                  10                                                 United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      6
